Citation Nr: 1427678	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating (evaluation) in excess of 10 percent for service-connected fatigue and flu-like symptoms, diagnosed as chronic fatigue syndrome (CFS) due to undiagnosed illness prior to July 1, 2010.

2.  Entitlement to an initial rating (evaluation) in excess of 60 percent for service-connected CFS since July 1, 2010.

3.  Whether the 60 percent rating (evaluation) for CFS is permanent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to obtain outstanding treatment records.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the February 2013 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the 'Veterans Benefits Management System' and on the 'Virtual VA' system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to July 1, 2010, the symptoms of the Veteran's CFS were controlled by continuous medication; and the CFS did not result in debilitating fatigue, cognitive impairments, or signs and symptoms which were nearly constant, or that waxed and waned, resulting in periods of incapacitation.

2.  Since July 1, 2010, the Veteran's CFS has been manifested, at worst, by debilitating fatigue, cognitive impairments, or signs and symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; and the CFS does not result in debilitating fatigue, cognitive impairments, or signs and symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

3.  The Veteran has raised no questions of law or fact before the Board with respect to a claim of whether the 60 percent rating for CFS is permanent.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2010, the criteria for an initial evaluation in excess of 10 percent for service-connected CFS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6354 (2013).

2.  Since July 1, 2010, the criteria for an initial evaluation in excess of 60 percent for service-connected CFS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6354 (2013).

3.  The Board does not have jurisdiction over the claim of whether the 60 percent rating for CFS is permanent.  38 U.S.C.A. §§ 511(a), 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for CFS, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the 'downstream' issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA and private treatment records for the period on appeal, have been secured.  In this regard, private treatment records for the period on appeal (as identified in the February 2013 Board Remand) were obtained and are associated with the claims file.  See Stegall, 11 Vet. App. at 268.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.   

The Veteran has not been provided with a VA examination for the period on appeal (prior to July 1, 2010).  However, the private treatment records adequately describe his disability picture during the early portion of his appeal.  Because the available medical records contain sufficient competent medical evidence to decide the claim prior to July 1, 2010, a remand for a retrospective medical opinion is unnecessary.  See 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5125; 38 C.F.R. § 3.326(b), (c) (provided that it is otherwise adequate for rating purposes, an examination report or statement from a private institution or physician may be accepted for rating a claim without further examination).  The Veteran was provided with a VA examination in July 2010.  This examination is adequate for rating purposes for the rating period since July 1, 2010.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In August 2007, the Veteran filed a claim for service connection for CFS.  His claim was granted by a May 2008 rating decision and a 10 percent evaluation was assigned.  The Veteran appealed that rating.  In a July 2010 rating decision, a 60 percent rating was assigned, effective July 1, 2010.  This essentially created two rating periods for consideration by the Board.  First, the Board must consider whether a rating in excess of 10 percent is warranted for the Veteran's service connected CFS prior to July 1, 2010.  The second issue is whether a rating in excess of 60 percent is warranted for the Veteran's CFS since July 2010.

Diagnostic Code 6354 provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane, but result in periods of incapacitation of at least one, but less than two weeks total duration per year, or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned when signs and symptoms of CFS are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or when signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two, but less than four, weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b. 

For VA purposes (38 C.F.R. § 4.88a), the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary
lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains,
(ix) neuropsychologic symptoms, (x) sleep disturbance.

The relevant evidence for this claim consists of the Veteran's and his spouse's lay statements, the July 2010 VA examination, and the private treatment records.  VA treatment records (also included in Virtual VA) note treatment for other conditions during the entire appeal period, but do not include detailed information relevant to the CFS rating analysis under the applicable rating criteria.  Such evidence is located in the private treatment records obtained pursuant to the February 2013 Board Remand.

Here, the Board notes the Veteran's assertion that symptoms of his service-connected CFS include fatigue, depression, rashes, sleep difficulty, inability to concentrate, forgetfulness, and flu-like symptoms, such as fever, headaches, nausea, and general muscle aches.  In this regard, the Veteran is already separately service-connected for psoriasis (rated at 60 percent disabling), headaches (rated at 30 percent disabling), lumbosacral strain (rated at 20 percent), and diarrhea and nausea (rated at 10 percent disabling).  It is the practice of VA, when applying the rating schedule, to avoid the 'evaluation of the same manifestation under different diagnoses,' a concept known as pyramiding.  38 C.F.R. § 4.14.  The rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would over compensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The issue is not necessarily whether the Veteran is experiencing CFS symptoms, but whether such symptoms are attributable to the CFS disability, as opposed to being symptoms of the already service connected psoriasis, headaches, lumbosacral strain, and diarrhea and nausea.  To the extent that the CFS covers the complaints of rashes, headaches, back aches, and nausea, these symptoms are already contemplated by separate ratings that are not on appeal.  As such, the Board will address only the CFS symptoms not already attributable to a separate, service-connected disability.  These symptoms include fatigue, depression, sleep difficulty, fever, inability to concentrate, forgetfulness, and general muscle aches (other than back pain).

Rating Analysis for CFS Prior to July 1, 2010

As noted, the Veteran's CFS is rated at 10 percent prior to July 2010.  In November 2007, the Veteran and his spouse both wrote letters, as did a friend who had served with the Veteran.  The Veteran reported that after returning from Iraq in 1991, he experienced chronic fatigue which allegedly "reduced his daily activities to less than 50 percent for well over six months," but he provided no specifics as to how his activities were reduced.  He reported experiencing low grade fevers, generalized muscle aches, and weakness/fatigue lasting 24 hours or longer after exercise.

The Veteran's spouse (who had been with the Veteran since 1995) also wrote a letter in which she wrote that she had noticed that the Veteran was easily tired and that when he tried to exercise he complained of muscle and joint aches for days afterward.  She noted that he did not participate in family activities as much has someone of his age normally would.  Additionally, after playing with his children he would say he was tired and sit in his chair.  He reportedly lacked energy to do chores or yard work as well.

The friend wrote in 2008 that he and the Veteran used to run 3-5 miles each day, but that the Veteran began experiencing problems with fatigue during service.  He asserted that the Veteran's fatigue had been sufficient to reduce his activities by 50 percent for six months.

In July 2009, the Veteran wrote that as noted by Dr. A.P., he had been under medication for more than two years for neuropsychological symptoms and sleep disturbance, and had experienced migratory joint pains, 24 hour plus fatigue following exercise, generalized muscle aches or weakness, and headaches since exiting the Army.

In September 2009, the Veteran asserted that he was entitled to a 100 percent rating for CFS.  He stated that his condition was nearly constant and restrained his activities of daily living to less than 50 percent of his pre-illness level.  He also indicated that his CFS caused more than six weeks of incapacitation in a year.  He also added that he had problems with concentration and was growing more forgetful. 

The Board has closely reviewed the lay statements regarding the severity of the Veteran's CFS, including assertions that his CFS symptoms, particularly fatigue resulting in low energy, were constant and restricted the Veteran's routine daily activities, such as making food and playing with his children.  

As an initial point, the Veteran, his spouse, and their friend are considered competent to report symptoms they observe, as the reported symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, even if the statements are found to be credible, the Board must determine what weight is to be assigned to each piece of probative evidence.  

Here, the Board does not doubt, as the lay statements suggest, that the Veteran's CFS has caused some level of impairment throughout the course of his appeal.  However, the question is how much impairment.

Private treatment records reflect that the Veteran has been treated continuously with medication, such as Fluoxetine and Prozac, to control his symptoms of depression.  In an April 2006 treatment record, the Veteran reported feeling 'much better' on Fluoxetine, and his wife noted that the Veteran was much less irritable.  

Significantly, while the Veteran had been receiving treatment from Dr. A.P. since 2006, the first report in the private treatment records of fatigue is dated in April 2008.  Even then, the Veteran's treating physician, Dr. A.P., indicated only that the Veteran 'brings up a new problem of chronic fatigue syndrome' and has been trying to qualify for treatment at a VA hospital for this condition.  Dr. A.P. noted that the Veteran did complain of fatigue and that he did take Fluoxetine for depression with benefit.  As such, this April 2008 record marks the first medical notation of fatigue.

The next day, as requested by the Veteran, in an April 2008 letter, Dr. A.P. indicated that he was treating the Veteran for symptoms of fatigue, generalized muscle aching, and depression.  He also noted that the Veteran has occasional low grade fever at home.  Significantly, Dr. A.P. indicated that daily treatment with Fluoxetine for depression had been beneficial to the Veteran, and symptoms such as sleep impairment, inability to concentrate, and forgetfulness were not mentioned by the private physician.  

However, what is of particular note is that if the Veteran's symptoms had been as pervasive and debilitating as he and his spouse now maintain they were, the Board would have expected him to have specifically referenced fatigue to his private physician.  Yet, the private treatment records do not reference fatigue for several years while the Veteran was receiving treatment for complaints diabetes mellitus, hyperlipidemia, depression, and back pain.  Likewise, while Dr. A.P. wrote that he was treating the Veteran for symptoms of fatigue, he had not recorded such complaints in the earlier treatment records.

Even after the report that the Veteran had received treatment for fatigue in 2008, the ensuing private treatment records do not describe additional complaints of fatigue.  For example, in October 2008, the Veteran's chief complaints were diabetes mellitus, hyperlipidemia, depression, back pain, and psoriasis.  Fatigue was not listed anywhere in the record.  No complaints of fatigue were voiced at the April 2009 treatment session, and it was noted that the Veteran was working the night shift.  No complaints of fatigue were voiced at the May 2009, October 2009, January 2010, or May 2010 treatment sessions as well.

Here, the Veteran saw a private doctor for several years, during which time he received treatment for a number of physical problems.  It also appears that the private treatment records are both complete and that the private doctor kept specific notes of what was discussed.  As such, the fact that the Veteran did not report any complaints of fatigue prior to seeking VA benefits suggests that the severity of the condition was not substantially disabling at that time, or was appropriately treated by medication.

Here, the Veteran's statements to Dr. A.P. prior to July 1, 2010 regarding the frequency and severity of CFS symptoms were made during the course of treatment.  At such a time, the Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Aside from the complaints of depression, the private treatment records do not describe any CFS symptoms, to include fatigue, sleep difficulty, inability to concentrate, forgetfulness, fever, and/or general muscle aches that are nearly constant.  In fact, fever is only reported as 'occasional,' and evidence other than the April 2008 treatment record (which revealed the Veteran's own request to Dr. A.P. to verify the Veteran's CFS) and Dr. A.P's letter regarding CFS do not indicate reports of, or treatment for, debilitating fatigue, or nearly constant sleep impairment, inability to concentrate, forgetfulness, or muscle aches.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

To merit a 20 percent rating, the evidence must show that the signs and symptoms of the Veteran's CFS were nearly constant and restricted his routine daily activities by less than 25 percent of the pre-illness level.  It may also be assigned when the signs and symptoms wax and wane, but result in periods of incapacitation of at least two weeks, but less than four weeks, total duration per year.

Here, the lay statements describe symptoms that restricted the Veteran's activities.  However, the near complete absence of any specific treatment for such symptoms at a time when the Veteran was clearly seeking consistent medical care suggests that the symptoms of CFS were not restricting the Veteran's routine daily activities by less than 25 percent of the pre-illness level.  Likewise, the absence of any documentation of any periods of incapacitation, when the Veteran clearly discussed employment with his private doctor as weighs against a finding of any incapacitation.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial evaluation for CFS in excess of 10 percent prior to July 1, 2010.  The Board does not find evidence prior to July 1, 2010 that the initial rating assigned for the CFS prior to July 1, 2010 should be higher for any other separate period based on the facts found during the appeal period.  The objective findings of more serious impairment were first found in July 2010 during the VA examination.  As such, an evaluation in excess of 10 percent disabling for service-connected CFS prior to July 1, 2010 is not warranted.  

Rating Analysis for CFS Since July 1, 2010

Turning to the evidence of record since July 1, 2010, the Veteran underwent a VA examination in July 2010.  At that time, he was diagnosed with chronic fatigue syndrome, based largely on the Veteran's subjective reports of impairment.  The VA examiner noted that the Veteran had debilitating fatigue that was constant or nearly constant, which lasted 24 hours or longer after exercise.  The VA examiner indicated that the percentage of restriction of routine daily activities is over 50 percent and the duration of the extent of restriction is over one year.  As to the effects of the CFS on usual daily activities, the VA examiner noted that chores were moderately affected; shopping, exercise, recreation, and traveling were severely affected; and sports were prevented.  Significantly, however, there was no effect of the CFS on feeding, bathing, dressing, toileting, or grooming.

As noted, a schedular rating in excess of 60 percent is only assigned when the signs and symptoms of CFS are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

In May 2011, the Veteran wrote that he reported to the July 2010 VA examiner that the CFS was so severe that his routine daily activities were restricted almost completely, and that his wife helped him get dressed, laid out and ironed his clothes, and sorted and washed the laundry.  He also reported that when he had been bedridden due to the CFS, his wife cared for him.  

While these statements suggest that the Veteran's CFS occasionally precludes self-care, they do not show that the CFS is so severe as to restrict routine daily activities almost completely.  In his statement, the Veteran largely restated the rating criteria for a 100 percent evaluation, but he Veteran did not identify the routine daily activities that were almost completely restricted by his CFS.  In fact, in the same May 2011 statement, the Veteran also wrote that he takes medication daily.  Indeed, the July 2010 VA examiner noted that the Veteran could feed himself, bathe, use the toilet, and groom, which were usual daily activities that were not affected by the CFS, and private treatment records since July 1, 2010 reveal that the Veteran is prescribed multiple medications that are taken daily and on varying degrees of regularity (i.e., weekly).

Moreover, while the Veteran asserted that his CFS was so impairing as to almost completely restrict routine daily activities, the fact remains that it is noted in a 2012 private treatment record that the Veteran was working two jobs.  Specifically, the Veteran's treating physician noted in December 2012 that the Veteran had an unorthodox lifestyle and was working two jobs.  The Veteran reported that, generally, he did not get to bed until about 3 a.m.  He wakes and has breakfast around 9:30 a.m.  Lunch is about 2:30 p.m., and supper is about 6:30 p.m. to 7 p.m.  The Veteran usually took a small snack or meal around 10:30 p.m. to work.  This treatment record tends to show that the Veteran's routine of working two jobs is unaffected, including having meals at a regular time each day.  Such a record serves to wholly undermine the Veteran's statements.  Moreover, the absence of any treatment for CFS, despite seeking regular treatment for other conditions also suggests that the CFS is not of such a debilitating nature as to warrant a higher rating.

As such, since July 1, 2010, a rating in excess of 60 percent is not warranted.  38 C.F.R. § 4.88b.

As described, a higher schedular rating is not warranted for any period on appeal and to that extent, the Veteran's claim is denied.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for either period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the symptomatology and impairment caused by the Veteran's CFS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for either appeal period.  The Veteran's CFS has been manifested by symptoms of fatigue, depression, sleep difficulty, inability to concentrate, forgetfulness, fever, and general muscle aches.  The schedular rating criteria, including Diagnostic Code 6354, specifically provide for disability ratings based on debilitating fatigue, cognitive impairments and other signs and symptoms.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  In this case, comparing the Veteran's disability level and symptomatology of the service-connected CFS to the rating schedule, the degree of disability throughout the entire period under consideration (both prior to and since July 1, 2010) is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Of note, the schedular rating criteria does not limit the evaluation of CFS to a particular list of symptoms, but rather provides flexibility to consider all symptoms the Veteran experienced as a result of his CFS.  For example, the schedular rating criteria directs VA to consider how much a veteran's pre-illness activity level is reduced.  The schedular rating criteria also allow VA to consider the total effect the CFS symptoms have on the Veteran's ability to participate in his activities of daily living.  In so doing, the schedular rating criteria has reasonably described the Veteran's service connected CFS, and referral for extraschedular consideration is not warranted.
 
The Board further considered the Veteran's functional limitations of fatigue, depression, sleep difficulty, inability to concentrate, forgetfulness, fever, and general muscle aches associated with CFS.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  'Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with CFS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for either period on appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here neither the Veteran, nor the evidence, suggests unemployability due to his CFS, and the record does not reflect that the Veteran was unemployed during the period on appeal, even working two jobs as of December 2012.  Rice, 22 Vet. App. at 447.  Thus, the Board finds that Rice is inapplicable. 

III.  Dismissed Claim

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).  In the July 2010 rating decision, while the RO indicated that the assigned 60 percent evaluation for the service-connected CFS is not considered permanent and is subject to future review examination, the RO has not taken further action with regard to the CFS evaluation, such as a rating reduction.  Without such action, a yet-to-be-decided claim of whether the 60 percent rating for CFS is permanent (i.e. whether a rating reduction is proper) is premature, and not ripe for appellate review.  As such, the claim for whether the 60 percent rating for CFS is permanent is dismissed for lack of jurisdiction and because there is effectively no error of fact or law to address.  38 U.S.C.A. §§ 7104, 7105(d)(5).













ORDER

An initial rating in excess of 10 percent for service-connected CFS prior to July 1, 2010 is denied.

An initial rating in excess of 60 percent for service-connected CFS since July 1, 2010 is denied.

The appeal of whether the 60 percent rating (evaluation) for CFS is permanent is dismissed.



______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


